PER CURIAM.
AFFIRMED. See State v. Hawthorne, 573 So.2d 330, 333 (Fla.1991) (holding that “a court is not tied to fair market value as the sale standard for determining restitution amounts, but rather may exercise such discretion as required to further the purpose of restitution”); see also Hercule v. State, 655 So.2d 1256, 1258 (Fla. 3d DCA 1995); Anderson v. State, 649 So.2d 890 (Fla. 2d *200DCA 1995); King v. State, 585 So.2d 1199 (Pla. 1st DCA 1991).
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.